ORDER

LOURIE, Circuit Judge.
Patrick J. Griffin, III et al. move for reconsideration of the court’s March 12, 2003 order dismissing their petition for review for failure to file a brief. The Secretary of Veterans Affairs states that he “takes no position on the motion.”
Counsel for Griffin states that his office misfiled the certified list and he was unaware of its arrival.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
*895(2) Griffin’s brief is due within 30 days of the date of the filing of this order.
(3) The revised official caption is reflected above.